





psuucitsb2016geiprsua_image1.jpg [psuucitsb2016geiprsua_image1.jpg]


INVESCO LTD. 2016 GLOBAL EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
PERFORMANCE VESTING – UCITS STAFF – NO DEFERRAL
Non-transferable
Invesco Ltd. (“Company”)
hereby awards to
[Participant Name]
(“Participant” or “you”)
[Number of Shares Granted]
Restricted Stock Units (“Target Total Award”)
as of [Grant Date] (“Grant Date”)


Subject to the conditions of (i) the Invesco Ltd. 2016 Global Equity Incentive
Plan as in effect from time to time (“Plan”), (ii) the Remuneration Policy of
Invesco Ltd. or any of its Affiliates as in effect from time to time to the
extent such policy is applicable to you (the “Remuneration Policy”) and (iii)
this Award Agreement, the Company hereby grants to you the number of Restricted
Stock Units (“RSUs”) set forth above, which shall become vested and
non-forfeitable as follows:


On the third anniversary of the Grant Date (the “Determination Date”), the
number of RSUs that shall become vested and non-forfeitable shall equal 100% of
the Target Total Award multiplied by the Vesting Percentage (as defined in
Exhibit 1), rounded down to the nearest full Share, all as calculated by the
Committee in accordance with the Performance Vesting Formula set forth on
Exhibit 1.


This Award shall be effective as of the Grant Date set forth above. By accepting
this Award Agreement, you acknowledge that you have received a copy of the
Plan’s prospectus, that you have read and understood the following Terms and
Conditions, which are incorporated herein by reference, and that you agree to
the following Terms and Conditions and the terms of the Plan, the Remuneration
Policy and this Award Agreement. If you fail to accept this Award Agreement
within sixty (60) days after the Grant Date set forth above, the Company may
determine that this Award has been forfeited.


ACCEPTED AND AGREED TO by the Participant as of the Grant Date set forth above.


Participant:
                    


____________________________________
                            Signature




Continued on the following page

TERMS AND CONDITIONS – Restricted Stock Units – Performance Vesting - UCITS
Staff – No Deferral


ATL01/12108087v2

--------------------------------------------------------------------------------






1. Plan Controls; Restricted Stock Units. In consideration of this Award, you
hereby promise to honor and to be bound by the Plan, the Remuneration Policy,
and this Award Agreement, including the following terms and conditions, which
serve as the agreed basis for your Award. The terms contained in the Plan are
incorporated into and made a part of this Award Agreement, and this Award
Agreement shall be governed by and construed in accordance with the Plan and, if
applicable, the Remuneration Policy. The terms contained in the Plan and the
Remuneration Policy are incorporated into and made a part of this Award
Agreement, and this Award Agreement shall be governed by and construed in
accordance with the Plan and, if applicable, the Remuneration Policy. In the
event of any actual or alleged conflict between the provisions of any of the
Plan, the Remuneration Policy, if applicable, and this Award Agreement, (i) the
provisions of the Remuneration Policy, if applicable, shall control and, to the
extent of any conflict, be deemed to amend the Plan and the Award Agreement, and
(ii) the provisions of the Plan shall control and, to the extent of any
conflict, be deemed to amend the Award Agreement. The RSUs represent a
contractual obligation of the Company to deliver the number of Shares specified
on page 1 hereof pursuant to the terms of Section 10 of the Plan, subject to
forfeiture as set forth below and the performance adjustment as set forth in
Paragraph 18 hereof, and the additional terms and restrictions hereunder. Unless
the context otherwise requires, and solely for purposes of these Terms and
Conditions, the term “Company” means Invesco Ltd., its Affiliates and their
respective successors and assigns, as applicable, and “Employer” means the
Company or the Affiliate that employs you. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to them in the Plan.
2. Restrictions and Forfeiture. The RSUs may not be sold, assigned, transferred,
pledged or otherwise encumbered. Upon your Termination of Service for any
reason, other than as set forth in paragraphs (b) – (e) of Paragraph 3 hereof,
you shall forfeit all of your right, title and interest in and to all unvested
RSUs, except as determined by the Committee pursuant to Paragraph 3.1 hereof. In
addition, upon the Determination Date, you shall forfeit all of your right,
title and interest in and to any RSUs that are eligible to vest and become
non-forfeitable on such date, but which fail to vest and become non-forfeitable
on such date pursuant to the Performance Vesting Formula.
3. Vesting and Conversion to Shares. The Target Total Award will vest and become
non-forfeitable upon the earliest to occur of the following, subject to any
performance adjustment as set forth in Paragraph 18 hereof:
(a)
in the event you have not experienced a Termination of Service before the
Determination Date, as of the Determination Date to the extent provided under
the Performance Vesting Formula, or

(b)
in the event of your death or Disability, as of your Termination of Service, or

(c)
in the event of your involuntary Termination of Service, other than for Cause or
unsatisfactory performance, as of the Determination Date, to the extent provided
under the Performance Vesting Formula; provided, however, that (i) your
involuntary Termination of Service is approved in the sole discretion of the
Head of Human Resources; (ii) you sign

 
a severance agreement in the form stipulated by the Company or your Employer
within 60 days after your Termination of Service or such other time as the
Company or your Employer may determine; and (iii) the severance agreement has
become irrevocable, or
(d)
in the event of a Change in Control, if this Award Agreement is not assumed,
converted or replaced in connection with the transaction that constitutes the
Change in Control, immediately before such Change in Control, or

(e)
in the event your Termination of Service during the 24-month period following a
Change in Control either (i) by the Company other than for Cause or
unsatisfactory performance, or (ii) by you for Good Reason, as of the
Determination Date, to the extent provided under the Performance Vesting
Formula.



3.1    Discretionary Vesting. If any or all of your RSUs would be forfeited upon
your voluntary Termination of Service, you may appeal the forfeiture pursuant to
the procedures established by the Committee, and the Committee, in its sole
discretion, may vest some or all of such RSUs to the extent permitted under the
applicable guidelines adopted by the Committee.
3.2    Conversion and Payment. Unless the RSUs are forfeited on or before the
Vesting Date, the RSUs will be converted into an equal number of Shares, which
will be registered in your name as of the Determination Date, and such Shares
will be delivered as soon as practicable thereafter, but not later than March 15
of the year following the year in which the Determination Date occurs if you are
subject to U.S. federal income tax on such Shares. Notwithstanding anything in
these Terms and Conditions or the Plan to the contrary, the Company may, in its
sole discretion, settle the RSUs in the form of a cash payment to the extent
settlement in Shares is prohibited under local law, rules and regulations, or
would require the Company, the Employer and/or you to secure any legal or
regulatory approvals, complete any legal or regulatory filings or is
administratively burdensome.
4. No Shareholder Rights; Payment in Lieu of Dividends. You shall have none of
the rights of a shareholder of the Company with respect to the RSUs.  Dividend
equivalents shall accrue at the same rate as cash dividends paid on the Shares
and applied to the number of Shares that vest.  Such dividend equivalents shall
be paid to you in cash at the time the Shares are delivered to you, or as soon
as administratively practicable thereafter, but not later than March 15 of the
year following the year in which the Vesting Date occurs if you are subject to
U.S. federal income tax on such dividends.  No dividends will be paid with
respect to RSUs that are forfeited for any reason.
5. Notice Period Requirement. During your employment with the Employer, you and,
in the absence of Cause, the Employer shall be required to give to the other six
(6) months’ advance written notice of the intent to terminate your employment
relationship (the “Notice Period”). Your employment with the Employer shall not
terminate until the expiration of the Notice Period, provided, however, that the
Employer shall have the right, in its sole discretion, to relieve you of any or
all of your duties and responsibilities by placing you on paid administrative
leave during the Notice Period and shall not be required to provide you with
work or access to the Employer's offices during such leave.


- -

--------------------------------------------------------------------------------





You shall be entitled to continue to receive your salary and certain other
employee benefits for the entire Notice Period, regardless of whether the
Employer exercises its right to place you on paid administrative leave. You are
prohibited from working in any capacity for yourself or any other business
during the Notice Period without the prior written consent of the Company.
Notwithstanding the foregoing, at any time during your employment relationship
the Employer may, effective immediately and without the benefit of the Notice
Period, terminate the employment relationship for Cause. The date on which your
employment terminates shall be your “Termination Date” for purposes of this
Award Agreement.
6. Employment Matters. You agree that this Award Agreement is entered into and
is reasonably necessary to protect the Company’s investment in your advancement
opportunity, training and development and to protect the goodwill and other
legitimate business interests of the Company. You also agree that, in
consideration of the confidential information, trade secrets and training and
development provided to you, you will abide by the restrictions set forth in
this Paragraph 6, and you further agree and acknowledge that the restrictions
set forth in this Paragraph 6 are reasonably necessary to protect the
confidential and trade secret information provided to you.
6.1 Nondisclosure. You agree that, in the event of your Termination of Service
for any reason, whether during or following the period when the RSUs are subject
to vesting restrictions (the “Restriction Period”), you shall not directly or
indirectly use for yourself or any other business or disclose to any person any
Confidential Information (as defined below) without the prior written consent of
the Company during the period that it remains confidential and non public or a
trade secret under applicable law. “Confidential Information” means all
non-public information (whether a trade secret or not and whether proprietary or
not) relating to the Company’s business and its customers that the Company
either treats as confidential or is of value to the Company or is important to
the Company’s business and operations, including but not limited to the
following specific items: trade secrets (as defined by applicable law); actual
or prospective customers and customer lists; marketing strategies; sales; actual
and prospective pricing; products; know-how; research and development;
intellectual property; information systems and software; business plans and
projections; negotiations and contracts; financial or cost data; employment,
compensation and personnel information; and any other non-public business
information regarding the Company and the Company’s Affiliates. In addition,
trade secrets will be entitled to all of the protections and benefits available
under applicable law.
6.2 Nonrecruitment; Nonsolicitation. You agree that during your employment with
the Company and until six (6) months following your Termination Date, in the
event of your Termination of Service for any reason, whether during or following
the Restriction Period (the “Covenant Period”), you shall not directly or
indirectly, individually or in concert with any other person or entity (i)
recruit, induce or attempt to recruit or induce any employee of the Company with
whom you worked or otherwise had Material Contact (as defined below) during your
employment to leave the employ of the Company or otherwise lessen that
 
party’s affiliation with the Company, or (ii) solicit, divert, take away or
attempt to solicit, divert or take away any then-current or proposed client or
customer of the Company with whom you had Material Contact during your
employment for purposes of offering, providing or selling investment management
products or services offered by the Company at the date of your Termination of
Service that were offered, provided and/or sold by you on the Company’s behalf.
For purposes of this provision, you had “Material Contact” with an employee if
(i) you had a supervisory relationship with the employee or (ii) you worked or
communicated with the employee on a regular basis; and you had “Material
Contact” with a current or proposed client or customer if (i) you had business
dealings with the current or proposed client or customer on behalf of the
Company or (ii) you supervised or coordinated the dealings between the Company
and the current or proposed client or customer.
6.3 Enforceability of Covenants. You acknowledge that the Company has a current
and future expectation of business from the current and proposed customers of
the Company. You acknowledge that the term and scope of the covenants set forth
herein are reasonable, and you agree that you will not, in any proceeding,
assert the unreasonableness of the premises, consideration or scope of the
covenants set forth herein. You and the Company agree that if any portion of the
foregoing covenants is deemed to be unenforceable because any of the
restrictions contained in this Award Agreement are deemed too broad, the court
shall be authorized to provide partial enforcement of such covenants, substitute
an enforceable term or otherwise modify the Award Agreement in a manner that
will enable the enforcement of the covenants to the maximum extent possible
under applicable law. You agree that any breach of these covenants will result
in irreparable damage and injury to the Company and that the Company will be
entitled to injunctive relief without the necessity of posting any bond. You
also agree that you shall be responsible for all damages incurred by the Company
due to any breach of the restrictive covenants contained in this Award Agreement
and that the Company shall be entitled to have you pay all costs and attorneys’
fees incurred by the Company in enforcing the restrictive covenants in this
Award Agreement.
7. Relationship to Other Agreements. Subject to the limitations set forth below,
in the event of any actual or alleged conflict between the provisions of this
Award Agreement and (i) any other agreement regarding your employment with the
Employer (“Employment Agreement”), or (ii) any prior agreement or certificate
governing any award of a direct or indirect equity interest in the Company (the
documents described in clauses (i) and (ii) hereof being collectively referred
to as the “Other Agreements”), the provisions of this Award Agreement shall
control and, to the extent of any conflict, be deemed to amend such Other
Agreements. Notwithstanding the foregoing, in the event that the Notice Period
referred to in Paragraph 5 or the Nondisclosure Period or Covenant Period
referred to in Paragraph 6 of this Award Agreement is shorter in duration than
that provided in an Employment Agreement, the Notice Period, Nondisclosure
Period or Covenant Period (as applicable) set forth in the Employment Agreement
shall apply.


- -

--------------------------------------------------------------------------------





8. Employee Data Privacy. Pursuant to applicable personal data protection laws,
the Company hereby notifies you of the following in relation to your personal
data and the collection, use, processing and transfer (collectively, the “Use”)
of such data in relation to the Company’s grant of the RSUs and your
participation in the Plan. The Use of your personal data is necessary for the
Company’s administration of the Plan and your participation in the Plan. Your
denial and/or objection to the Use of personal data may affect your
participation in the Plan. As such, you voluntarily acknowledge, consent and
agree (where required by applicable law) to the Use of personal data as
described in this Paragraph 8.
The Company and the Employer hold certain personal information about you, which
may include your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any Shares held by you, details of all RSUs or any other entitlement
to Shares awarded in your favor, for the purpose of managing and administering
the Plan (“Data”). The Data may be provided by you or collected, where lawful,
from the Company, Affiliates or third parties, and the Company or Employer will
process the Data for the exclusive purpose of implementing, administering and
managing your participation in the Plan. The data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence (and country of employment, if
different). Data processing operations will be performed minimizing the use of
personal and identification data when such data are unnecessary for the
processing purposes sought. Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for your
participation in the Plan.
The Company and the Employer will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of your
participation in the Plan, and the Company and the Employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. You hereby authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of Shares on your behalf to a broker or other
third party with whom you may elect to deposit any Shares acquired pursuant to
the Plan.
You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) oppose, for legal reasons,
 
the Use of the Data that is not necessary or required for the implementation,
administration and/or operation of the Plan and your participation in the Plan.
You may seek to exercise these rights by contacting your Employer’s human
resources manager or Invesco, Ltd., Manager, Executive Compensation, 1555
Peachtree Street, NE, Atlanta, Georgia 30309.
9. Income Taxes and Social Insurance Contribution Withholding. Regardless of any
action the Company or the Employer takes with respect to any or all income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or the Employer (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the grant of the RSUs, the vesting of the RSUs, the
settlement of the RSUs, the subsequent sale of any Shares acquired pursuant to
the RSUs and the receipt of any dividends or dividend equivalents; and (ii) does
not commit to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate your liability for Tax-Related Items.
If your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Company may withhold a portion of
the Shares otherwise issuable upon vesting of the RSUs that have an aggregate
Fair Market Value on the vesting date sufficient to pay the minimum Tax-Related
Items required to be withheld with respect to the Shares. For purposes of the
foregoing, no fractional Shares will be withheld or issued pursuant to the grant
of the RSUs and the issuance of Shares hereunder. Alternatively (or in
combination), the Company or the Employer may, in its discretion, withhold any
amount necessary to pay the Tax-Related Items from your regular salary or other
amounts payable to you, with no withholding of Shares, or may require you to
submit payment equivalent to the minimum Tax-Related Items required to be
withheld with respect to the Shares by means of certified check, cashier’s check
or wire transfer. By accepting the RSUs, you expressly consent to the methods of
withholding as provided hereunder. All other Tax-Related Items related to the
RSUs and any Shares delivered in payment thereof shall be your sole
responsibility. Further, if you become subject to taxation in more than one
country between the Grant Date and the date of any relevant taxable or tax
withholding event, as applicable, you acknowledge that the Company may be
required to withhold or account for Tax-Related Items in more than one country.
To the extent the Company or the Employer pays any Tax-Related Items that are
your responsibility (“Advanced Tax Payments”), the Company or the Employer shall
be entitled to recover such Advanced Tax Payments from you in any and all manner
that the Company determines appropriate in its sole discretion. For purposes of
the foregoing, the manner of recovery of the Advanced Tax Payments shall include
(but is not limited to) offsetting the Advanced Tax Payments against any and all
amounts that may be otherwise owed to you by the Company or the Employer
(including regular salary/wages, bonuses, incentive payments and Shares acquired
by you pursuant to any equity


- -

--------------------------------------------------------------------------------





compensation plan that are otherwise held by the Company for your benefit).
10. [RESERVED]
11. Code Section 409A. The RSUs granted under this Award Agreement are not
intended to constitute a nonqualified deferred compensation plan within the
meaning of Section 409A of the Code, and the Plan and this Award Agreement shall
be interpreted, administered and deemed amended, if applicable, in a manner
consistent with this intention. Notwithstanding the terms of this Award
Agreement, if you are subject to U.S. federal income tax on any amounts payable
hereunder and if any such amounts, including amounts payable pursuant to
Paragraph 5 hereof, constitute nonqualified deferred compensation under Section
409A of the Code, those amounts shall be subject to the provisions of Section
13(g) of the Plan (as if the amounts were Awards under the Plan, to the extent
applicable).
12. Notice. Notices and communications under this Award Agreement must be in
writing and either personally delivered or sent by registered or certified mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Invesco Ltd., Manager, Executive Compensation, 1555 Peachtree
Street, NE, Atlanta, Georgia 30309, or to any other address designated by the
Company in a written notice to you. Notices to you will be directed to your
address then currently on file with the Company, or to any other address given
by you in a written notice to the Company.


13. Repatriation; Compliance with Laws. As a condition to the grant of these
RSUs, you agree to repatriate all amounts attributable to the RSUs in accordance
with local foreign exchange rules and regulations in your country of residence
(and country of employment, if different). In addition, you also agree to take
any and all actions, and consent to any and all actions taken by the Company,
the Employer and the Company’s local Affiliates, as may be required to allow the
Company, the Employer and the Company’s local Affiliates to comply with local
laws, rules and regulations in your country of residence (and country of
employment, if different). Finally, you agree to take any and all actions as may
be required to comply with your personal legal and tax obligations under local
laws, rules and regulations in your country of residence (and country of
employment, if different).


14. Discretionary Nature of Plan; No Vested Rights. You acknowledge and agree
that the Plan is discretionary in nature and limited in duration, and may be
amended, cancelled or terminated by the Company, in its sole discretion, at any
time as provided under the Plan. The grant of the RSUs under the Plan is a
one-time benefit and does not create any contractual or other right to receive
RSUs or other awards or benefits in lieu of RSUs in the future. Future awards,
if any, will be at the sole discretion of the Committee, including, but not
limited to, the form and timing of an award, the number of Shares subject to an
award and the vesting provisions.


15. Termination Indemnities. The value of the RSUs is an extraordinary item of
compensation outside the scope of your
 
employment contract, if any. As such, the RSUs are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments to which you may be otherwise entitled.


16. Compliance with Age Discrimination Rules. For purposes of this Award
Agreement, if you are a local national of and employed in a country that is a
member of the European Union, the grant of the RSUs and the terms and conditions
governing the RSUs are intended to comply with the age discrimination provisions
of the EU Equal Treatment Framework Directive, as implemented into local law
(the “Age Discrimination Rules”). To the extent a court or tribunal of competent
jurisdiction determines that any provision of the RSUs or this Award Agreement
or the Plan is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company shall have the power and authority to revise
or strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.


17. Use of English Language. You acknowledge and agree that it is your express
intent that this Award Agreement, the Plan and all other documents, notices and
legal proceedings entered into, given or instituted with respect to the RSUs be
drawn up in English. If you have received this Award Agreement, the Plan or any
other documents related to the RSUs translated into a language other than
English, and if the meaning of the translated version is different from the
English version, the English version shall control.


18. Performance Adjustment – Malus and Claw Back. Notwithstanding any other
provision of this Award Agreement or the Plan, prior to the Payment Date the
Committee may determine, in good faith, whether any of the following
circumstances have occurred during the time period between the Grant Date and
the Payment Date:
(a) the financial performance of the Company has suffered a significant downturn
or deterioration; or
(b) the investment performance of the Company has suffered a significant
deterioration; or
(c) there is evidence of your fraud or willful misconduct; or
(d) there is a significant failure of risk management in relation to the Company
or its investment portfolios.
If the Committee determines, in its sole discretion, that your actions were a
significant contributing factor towards any of the situations set forth in (a)
through (d) above, the Committee, in its sole discretion may reduce or eliminate
entirely the number of Restricted Shares granted hereunder, and you will forfeit
all right, title and interest in and to such Restricted Shares so reduced or
eliminated (the “Forfeit Obligation”). You agree that the Company shall have the
right to enforce the Forfeit Obligation by all legal means available, including
without limitation, by withholding other amounts or property owed to you by the
Company.


- -

--------------------------------------------------------------------------------





19.   Compliance with the EU Directive on Undertakings for Collective
Investments in Transferable Securities. To the extent the RSUs are subject to
the EU Directive on Undertakings for Collective Investments in Transferable
Securities (“UCITS”), the RSUs shall be administered and settled in accordance
with applicable requirements, including the timing and method of distribution.
20. Value of Benefit. The future value of the Shares subject to the RSUs is
unknown and cannot be predicted with certainty. Neither the Company, the
Employer nor any Affiliate shall be liable for any foreign exchange rate
fluctuation, where applicable, between your local currency and the United States
dollar that may affect the value of the RSUs or of any amounts due to you
pursuant to the settlement of the RSUs or the subsequent sale of any Shares
acquired upon settlement.
21. Addendum to Award Agreement. Notwithstanding any provisions in this Award
Agreement to the contrary, the RSUs shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different), as may be set forth in an addendum to this Award Agreement
(“Addendum”). Further, if you transfer residency and/or employment to another
country as may be reflected in an Addendum to this Award Agreement, the special
terms and conditions for such country will apply to your RSUs to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan. Any applicable Addendum shall
constitute part of this Award Agreement.


22. Additional Requirements. The Company reserves the right to impose other
requirements on the Award and your participation in the Plan, to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local law, rules and regulations
or to facilitate the operation and administration of the Award and the Plan.
Such requirements may include (but are not limited to)
 
requiring you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.


23. Insider Trading / Market Abuse Laws. Your country of residence (and country
of employment, if different) may have insider trading and/or market abuse laws
that may affect your ability to acquire or sell Shares under the Plan during
such times you are considered to have “inside information” (as defined under
local law). These laws may be the same or different from any Company insider
trading policy. You acknowledge that it is your responsibility to be informed of
and compliant with such regulations, and you should consult with your personal
advisors for additional information.


24. Severability. The invalidity or unenforceability of any provision of the
Plan or this Award Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Award Agreement.


25. Electronic Delivery and Signature. The Committee may, in its sole
discretion, decide to deliver any documents related to the RSUs by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. Further, to the extent applicable, all references to signatures and
delivery of documents in this Award Agreement can be satisfied by procedures
that the Company has established or may establish for an electronic signature
system for delivery and acceptance of any such documents, including this Award
Agreement. Your electronic signature is the same as, and shall have the same
force and effect as, your manual signature. Any such procedures and delivery may
be effected by a third party engaged by the Company to provide administrative
services related to the Plan.


2016 GEIP RSU PERF UCITS Agreement – No deferral
(Jan 2020)


- -

--------------------------------------------------------------------------------








EXHIBIT 1
TO THE
INVESCO LTD. 2016 GLOBAL EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT – PERFORMANCE VESTING




I.
Definitions



The term “AOM Calculation” means the adjusted operating margin of the Company as
set forth in the Company’s Form 10-K filed with the Securities and Exchange
Commission for each fiscal year of the Grant Performance Measurement Period,
which will not be adjusted for any accounting expense or credit associated with
the Vesting Percentage falling below (or rising above) 100% with respect to any
Award.


The term “TSR Calculation” means the total shareholder return (“TSR”) of the
Company and the constituents of the S&P 500 asset management sub-index.


The term “Vesting Percentage” means the percentage by which the Target Total
Award is multiplied as set forth in the chart in Section II below.


The term “Grant Performance Measurement Period” means the period commencing
January 1 of the grant year and ending December 31 of the second year after the
grant.


The term “Grant Average AOM” means the sum of the AOM Calculation for each
fiscal year of the Grant Performance Measurement Period divided by three.


The term “Relative TSR Ranking” means the percentile ranking of the TSR
Calculation for the Grant Performance Measurement Period.




II.
Performance Vesting Formula



On the third anniversary of the Grant Date, the number of RSUs that shall become
vested and non-forfeitable shall equal 100% of the Target Total Award multiplied
by the Vesting Percentage associated with the both Grant Average AOM and
relative TSR ranking on the chart below, rounded down to the nearest full Share,
as the same shall be calculated by the Committee. The Committee’s good faith
calculation of the number of RSUs that become vested and non-forfeitable
pursuant to the Performance Vesting Formula shall be final and binding upon you
and the Company. Vesting to range from 0% to 150%; straight line interpolation
to be used for actual results.


fbffg.jpg [fbffg.jpg]




- -

--------------------------------------------------------------------------------







psuucitsb2016geiprsua_image1.jpg [psuucitsb2016geiprsua_image1.jpg]


INVESCO LTD. 2016 GLOBAL EQUITY INCENTIVE PLAN


ADDENDUM TO


RESTRICTED STOCK UNIT AGREEMENT – UCITS STAFFF - PERFORMANCE VESTING
Non-transferable


In addition to the terms of the Invesco Ltd. 2016 Global Equity Incentive Plan
(the “Plan”) and the Restricted Stock Unit Agreement – Performance Vesting (the
“Agreement”), the performance-vesting RSUs are subject to the following
additional terms and conditions as set forth in this addendum (the “Addendum”).
All defined terms as contained in this Addendum shall have the same meaning as
set forth in the Plan and the Agreement. To the extent you relocate your
residency and/or employment to another country, the additional terms and
conditions as set forth in the addendum for such country (if any) also shall
apply to the performance-vesting RSUs to the extent the Company determines, in
its sole discretion, that the application of such addendum is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the performance-vesting RSUs and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate your transfer).


HONG KONG


1.    Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement, Addendum or the Plan, the RSUs shall be settled only in Shares (and
may not be settled in cash).


2.    Lapse of Restrictions. If, for any reason, Shares are issued to you within
six (6) months of the Grant Date, you may not sell or otherwise dispose of any
such Shares prior to the six-month anniversary of the Grant Date.


2.    Nature of the Plan. The Company specifically intends that the Plan will
not be treated as an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). To the extent any court,
tribunal or legal/regulatory body in Hong Kong determines that the Plan
constitutes an occupational retirement scheme for the purposes of ORSO, the
grant of the RSU shall be null and void.


3.    Wages. The RSUs and Shares subject to the RSUs do not form part of your
wages for the purposes of calculating any statutory or contractual payments
under Hong Kong law.


4.    IMPORTANT NOTICE. WARNING: The contents of the Agreement, the Addendum,
the Plan, and all other materials pertaining to the RSUs and/or the Plan have
not been reviewed by any regulatory authority in Hong Kong. You are hereby
advised to exercise caution in relation to the offer thereunder. If you have any
doubts about any of the contents of the aforesaid materials, you should obtain
independent professional advice.




- -

--------------------------------------------------------------------------------





UNITED KINGDOM


1.    Income Tax and Social Insurance Contribution Withholding. The following
provision shall replace Section 9 of the Agreement:


Regardless of any action the Company and the Employer takes with respect to any
or all income tax, primary Class 1 National Insurance contributions, payroll tax
or other tax-related withholding attributable to or payable in connection with
or pursuant to the grant or vesting of any Restricted Shares or the release or
assignment of any Restricted Shares for consideration, or the receipt of any
other benefit in connection with the Restricted Shares (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items legally
due by you is and remains your responsibility. Furthermore, the Company and the
Employer: (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Shares,
including the grant or vesting of the Restricted Shares, the subsequent sale of
any unrestricted Shares and the receipt of any dividends or dividend
equivalents; and (b) do not commit to structure the terms of the grant or any
aspect of the Restricted Shares to reduce or eliminate your liability for
Tax-Related Items.


As a condition of the lifting of restrictions on the Restricted Shares upon
vesting of the Restricted Shares, the Company and/or the Employer shall be
entitled to withhold and you agree to pay, or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy, all obligations of
the Company and/or the Employer to account to HM Revenue & Customs (“HMRC”) for
any Tax-Related Items. In this regard, you authorize the Company and/or the
Employer to withhold all applicable Tax-Related Items legally payable by you
from any salary/wages or any other cash compensation payable to you.
Alternatively, or in addition, if permissible under local law, you authorize the
Company and/or the Employer, at its discretion and pursuant to such procedures
as it may specify from time to time, to satisfy the obligations with regard to
all Tax-Related Items legally payable by you by one or a combination of the
following: (a) withholding otherwise deliverable Shares; (b) arranging for the
sale of Shares otherwise deliverable to you (on your behalf and at your
direction pursuant to this authorization); or (c) withholding from the proceeds
of the sale of Shares acquired upon the vesting of the Restricted Shares. If the
obligation for Tax-Related Items is satisfied by withholding a number of Shares
as described herein, you shall be deemed to have been issued the full number of
Shares subject to the Restricted Shares, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of the Restricted Shares. If, by the date on which the
event giving rise to the Tax-Related Items occurs (the “Chargeable Event”), you
have relocated to a jurisdiction other than the United Kingdom, you acknowledge
that the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction, including the United Kingdom.
You also agree that the Company and the Employer may determine the amount of
Tax-Related Items to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right which you may have to recover
any overpayment from the relevant tax authorities.


You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to account to HMRC with respect
to the Chargeable Event that cannot be satisfied by the means previously
described. If payment or withholding is not made within 90 calendar days of the
Chargeable Event or such other period as required under U.K. law (the “Due
Date”), you agree that the amount of any uncollected Tax-Related Items shall
(assuming you are not a director or executive officer of the Company (within the
meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), constitute a loan owed by you to the Employer, effective on the Due
Date. You agree that the loan will bear interest at the then-current HMRC
Official Rate and it will be immediately due and repayable, and the Company
and/or the Employer may recover it at any time thereafter by any of the means
referred to above.
 
2.    Exclusion of Claim. You acknowledge and agree that you shall have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from you ceasing to have rights under or to be entitled to vest in your
Restricted Shares as a result of such termination (whether the termination is in
breach of contract or otherwise), or from the loss or diminution in value of
your Restricted Shares. Upon the grant of your Restricted Shares, you shall be
deemed to have waived irrevocably any such entitlement.






- -